DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1, 4-21, 23-25 are pending and have been examined in this application. 
Claims 1, 4, 6, 8-11, 21, 24 and 25 are currently amended; claims 5, 7, 12-20, 23 are original; claims 2-3 and 22 are canceled;
Claims 1, 4-21, 23-25 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 07/268/2021 and reviewed by the Examiner.
Response to Arguments
Applicant’s arguments with respect to claim 6 have been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The indicated allowability of claims 6-7 and 12-13 are withdrawn in view of the newly discovered reference(s) to Runge.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 12 and 13 are rejected under 35 U.S.C. 102 as being obvious over Runge (U.S. Pat. Pub. No. 9920783 B2).
Regarding claim 6, Runge teaches a repositionable frame system comprising:
a repositionable wall mount (Runge; 12) configured for being repositionably secured to a support surface, the repositionable wall mount including a first magnetic element (Runge; Col. 8; lines 38-39); and
a frame (Runge; 14) having a rear face that includes a second magnetic element (Runge; Col. 8; line 40) that is magnetically attracted to the first magnetic element resulting in a magnetic coupling between the frame and the repositionable wall mount;
wherein the frame includes a perimeter molding portion (Runge; 144) that protrudes rearward relative to the rear face of the frame and is for placement against the support surface, while the rear face and the second magnetic element is offset from the support surface. Runge teaches various embodiments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the embodiment of Fig. 1 with the first and second magnets as disclosed in Col. 8. The motivation would have been to provide to facilitate the mounting and detachment of the frame system. 
Regarding claim 7, Runge teaches an exposed surface of the perimeter molding portion (Runge; 144) includes a surface texture (Runge; texture at end of 144 see annotated partial figure below ) for gripping the support surface (Runge; Col. 6; lines 31-32).

    PNG
    media_image1.png
    410
    582
    media_image1.png
    Greyscale

Regarding claims 12 and 13, Runge teaches the perimeter of the molding portion. However, Runge is silent to disclose a thickness of the perimeter molding portion is greater than a thickness of the first magnetic element as recited in claim 12 or the thicknesses being about equal. The Examiner notes that it would have been an obvious matter of design choice to make the thickness of the perimeter of the molding portion and the magnetic  element being the same, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
Claims 1, 4-5, 8-11, 14-21 and 23-25 are allowed.
Claims 3-7 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631